Citation Nr: 1634686	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  11-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, dizzy spells, bad eyesight, and memory loss, also claimed as residuals of a head injury.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 6, 1973 to December 21, 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This issue was previously remanded by the Board in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2013 Board remand, the RO was directed to schedule the Veteran for an examination to determine the nature and etiology of any residuals from a head injury.  Reference was made to an August 2009 opinion from M.H., Ph.D. that the Veteran's experiences in the military may have contributed to his current psychiatric conditions, including major depressive disorder.  A letter dated in June 2010 from B.P., D.O. opines that the Veteran's "current symptoms of depression, dizziness, and memory loss could be caused by his chronic headaches."  However, as both opinions are speculative in nature, which limited their probative, opinions were sought on remand.

The Veteran underwent VA examinations August 2014.  In pertinent part, the examiner diagnosed the Veteran with major depression and indicated that the "stress of basic training...contribute[d] to his depression."  The examiner further found that irritability, sleep disturbance, fatigue, memory problems, and concentration problems were overlapping symptoms of both the Veteran's traumatic brain injury prior to service and his depression, and that he was unable to differentiate which symptoms were attributable to which condition.  He noted that the Veteran "repeatedly denied any problems with depression before the military."  The examiner also found that the Veteran's symptoms clearly and unmistakably existed prior to service, were not aggravated by service, and were not aggravated by the Veteran's service-connected headaches.  No rationale was provided.  Similarly, no rationale was provided when the examiner indicated in a May 2014 that there was "no firm scientific nexus" to establish service connection 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the provided opinions are insufficient to decide the Veteran's claim.  An addendum opinion should be obtained.

Notwithstanding the lack of rationale for above rendered opinions, the examiner failed to provide an opinion of whether the Veteran's depression, dizziness, and/or memory loss was caused or aggravated by his service connected headaches.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran's claim.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2. After completion of the above development, procure an addendum opinion from an appropriate examiner to review the April and May 2014 VA examinations as well as the statements from M.H. and B.P., respectively dated in August 2009 and June 2010.  The claims file shall be made available to and reviewed by the examiner.  Regarding the Veteran's claimed depression, dizzy spells, bad eyesight, and memory loss, the examiner should specifically address the following questions: 

(i) Did the disability clearly and unmistakably (i.e., obvious or manifest) preexist the Veteran entrance into military service in December 1973? 

(ii) If the disability is found to have clearly and unmistakably preexisted the Veteran's entrance into military service in December 1973, is there clear and unmistakable evidence that the disability did not increase in severity beyond its natural progression during active service? 

(iii) If the disability is not found to have clearly and unmistakably preexisted the Veteran's entrance into military service in December 1973, is it as least as likely as not (50 percent probability or greater) that the disability otherwise had its onset in military service or is etiologically related thereto?

(iv) If the disability is not found to have clearly and unmistakably preexisted the Veteran's entrance into military service in December 1973, is it as least as likely as not (50 percent probability or greater) that the disability was caused by OR aggravated by the Veteran's service-connected headaches?

In doing so, specific comment shall be made regarding the medical and lay evidence of record.  The examiner should observe that while the Veteran's previous head injury was noted on entrance to service, no psychiatric or neurological findings were made on the Veteran's entrance examination. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If you cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, you must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

3. Undertake any additional development deemed necessary after the medical opinion requested above is completed.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

4. Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




